Case: 12-10830   Date Filed: 08/09/2012   Page: 1 of 4

                                                          [DO NOT PUBLISH]

             IN THE UNITED STATES COURT OF APPEALS

                      FOR THE ELEVENTH CIRCUIT

                        ________________________

                             No. 12-10830
                         Non-Argument Calendar
                       ________________________

                D.C. Docket No. 3:07-cr-00309-HLA-MCR-1



UNITED STATES OF AMERICA,

                                                               Plaintiff-Appellee,

                                   versus

EVEDGE MOSES MOORE,

                                                          Defendant-Appellant.



                       ________________________

                Appeal from the United States District Court
                     for the Middle District of Florida
                       ________________________

                             (August 9, 2012)

Before BARKETT, HULL and MARTIN, Circuit Judges.

PER CURIAM:

     Evedge Moses Moore, formerly a baggage handler working for a
              Case: 12-10830     Date Filed: 08/09/2012   Page: 2 of 4

subcontractor of the Transportation Security Administration and originally

convicted of one count of stealing property in possession of a common carrier, 18

U.S.C. § 659, appeals his 9-month custodial sentence imposed following revocation

of his probation. He argues that the district court’s brief findings were insufficient

to meet the requirements for procedural and substantive reasonableness of his

sentence.

      This is at least the third time Moore violated his probation. In October 2008,

the probation office filed a petition to modify Moore’s conditions and require him to

spend 60 days at a Residential Reentry Center, because he had been convicted, in the

meantime, of driving without a license, he was not maintaining a lawful occupation,

he had failed to make some restitution payments, and he had failed to complete

community service. The judge granted the petition. Moore received an official

written reprimand in June 2009, for additional violations of a similar nature.

      In March 2011, the probation office filed a new petition to revoke Moore’s

probation. The probation office alleged that he had failed to submit written

monthly reports, failed to report as instructed on multiple occasions, failed to make

restitution payments, and tested positive for marijuana on February 15, 2011. The

court held a revocation hearing in May 2011. It ultimately found him guilty on all

counts, and extended his probation by two years, with the same conditions to apply.


                                          2
               Case: 12-10830     Date Filed: 08/09/2012    Page: 3 of 4

The district court stated that the first time Moore failed to file his monthly report or

tested positive for marijuana, it wanted him “brought back here.” A judgment

reflected the revocation and extension.

      In late 2011, the probation office filed the present revocation request. It

alleged that Moore had: (1) failed to submit monthly written reports for multiple

months; (2) failed to report to the probation office as instructed by the officer; and

(3) twice tested positive for marijuana, on October 18, 2011 and November 21,

2011. The memorandum stated that Moore admitted using marijuana

approximately three times a week, that he “would not be able to do two more years

on probation,” and that he had committed a grade “C” violation resulting in a

guideline imprisonment range of three to nine months if probation was revoked. In

an update to the judge, the probation officer stated that Moore continued to be

non-compliant and to test positive for marijuana, despite attending an outpatient

substance abuse treatment program.

        We find no reversible error. Under 18 U.S.C. § 3565(b)(4), probation

“shall” be revoked and imprisonment imposed if a defendant tests positive for illegal

controlled substances more than three times over the course of one year. If

revocation is mandatory, then the § 3553(a) factors need not be considered. United

States v. Brown, 224 F.3d 1237, 1241-42 (11th Cir. 2000).


                                           3
              Case: 12-10830    Date Filed: 08/09/2012    Page: 4 of 4

      In any case, the district court and record provides more than sufficient

explanation for the reasonableness of Moore’s sentence. Moore received a

guideline range sentence, which we expect to be reasonable and thus is reinforced by

the mandatory nature of the revocation of probation, which resulted following

multiple warnings and violations, and included no additional term of supervised

release.

      AFFIRMED.




                                         4